Exhibit 10.42

 

[j8763ex10d42image002.gif]

InVision Technologies, Inc.

7151 Gateway Boulevard

Newark, California 94560

Telephone: 510 739 2400

Facsimile: 510 739 6400

 

SUPPORT AND MAINTENANCE AGREEMENT

 

 

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

PURCHASER

Contract Number:

SMA-021119-G

Siemens Explosive-Detection Field Services, LLC.

Quotation Date:

November 24, 2002

 

Quotation Expires:

30 days after Quotation Date

 

 

 

Address for Notices: Attn:  David French

 

 

 

250 E. Arapaho, Suite 175
Richardson, TX  75081

Beginning Date:

November 1, 2002

Phone:

 972-238-6810

Length of Term:

Until December 31, 2002, with five one-year options to renew

Fax:
E-mail:

972-238-6898 
david.french@siemens.com

Serial No /
Location:

Per Exhibit 2

 

 

 

Technical / Performance Contact:  Dave Patterson

 

 

Phone :  972-238-6833

 

 

Fax :      972-238-6898

 

 

 

 

 

Billing Contact:

Payment Terms:

Monthly

Address:

(Upon approval)

 

Phone:

 

 

Fax:

 

 

E-mail:

 

 

 

 

 

 

Qty

 

Product Description

 

Unit Price
$US

 

Total Price
$US

 

App

 

Comprehensive Support Plan

 

1st year

 

1st year

 

[***]

 

•    24-hour telephone technical support

 

CTX 2500 $[***]

 

$ [***]

 

[***]

 

•    Modem remote diagnostic support

 

CTX 5500 $[***]

 

$ [***]

 

[***]

 

•     Software upgrades for maintenance and “bug fixes,” not new features or
software that requires modified hardware

 

CTX 9000 $[***]

 

$ [***]

 

 

 

•     60 minutes or less telephone response time

 

 

 

 

 

 

 

•     On-site response subject to local conditions

 

 

 

 

 

 

 

•     InVision performs Response Maintenance, Monthly Preventive Maintenance and
Remedial Service during covered hours (M-F 0800 — 1700 except holidays, local
time)

 

 

 

 

 

 

 

•     Purchaser may request maintenance or service during other hours at
InVision’s billable rate

 

 

 

 

 

 

 

•     InVision performs Quarterly Preventive Maintenance during off-peak hours

 

 

 

 

 

 

 

•     Defective parts replaced on a return basis ·Consumables included during
scheduled maintenance

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

Extended Hours Support

 

1st year

 

1st year

 

 

 

•     Extends covered hours to 24 hours / day, 365 days / year during the
warranty or service period

 

$ [***] / year

 

$ [***]

 

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

SUPPORT AND MAINTENANCE   Contract No. Error! Reference source not found.

 

Qty

 

Product Description

 

Unit Price
$US

 

Total Price
$US

 

 

 

Special Conditions

 

 

 

 

 

 

 

•     NOTE:  Quantities shown are estimates.  Actual quantities will be the
number of CTX systems operated by the TSA (see paragraph SC-2).

 

 

 

 

 

 

 

•     Price Escalation.  The price (unit prices and billable rates) shall be
adjusted on April 1 of each year, beginning on April 1, 2003, based on the [***]
in the index specified below, between the base period April, 2002, and April of
the most recent year.  All calculations for the index shall be based on the
latest version of the Employment Cost Index (not seasonally adjusted), as
published by the U.S. Department of Labor, Bureau of Labor Statistics.

 

 

 

 

 

 

 

•     Support.  InVision will provide support necessary to meet the Key
Performance Metrics (KPM):  [***] % operational availability (AO), [***] hours
mean time to repair (MTTR), and [***] hours mean time between failure (MTBF).

 

 

 

 

 

 

 

•     Customer Assistance Center.  All service calls will be received by the
Boeing controlled Call Center.  The Call Center will then communicate to
InVision’s Customer Assistance Center to direct efforts by InVision in the
field.  If InVision receives calls requesting initial service from others,
InVision will immediately communicate these calls to the Boeing Call Center to
ensure proper tracking.

 

 

 

 

 

 

 

•     Familiarization Training.  InVision will provide factory introductory
training about InVision’s CTX series of explosive detection systems, including
theory of operation and explanation of features.  InVision will provide one
class for all of Purchaser’s designated representatives, not to exceed twenty
persons.  The training will occur at InVision’s factory, and Purchaser will bear
all travel and related expenses for its Managers.  InVision will provide
additional classes for a mutually agreed price.

 

 

 

 

 

TBD

 

•     “Smart Hands” Training.  InVision will provide factory training for
Purchaser’s field service technicians to act as “Smart Hands” for the service of
InVision CTX series explosive detection systems.  “Smart Hands” training will
include basic maintenance; first call response and technical support-guided
repairs.  Such “Smart Hands” dispatch will be at InVision’s request.  The
training will occur at InVision’s factory, and Purchaser will bear all travel
and related expenses for its technicians.

 

TBD

 

TBD

 

 

 

•     Data Reporting.  InVision will report data to Purchaser’s designated
service managers and to the Boeing Call Center regarding applicable to the
KPMs.  InVision will report data on InVision CTX series explosive detection
systems, whether covered under warranty or out-of-warranty, to Boeing/Purchaser
regarding reliability, maintainability, availability, service calls and actions
taken in support of the contracts Key Performance Metrics (KPM’s), InVision will
provide the data needed to populate the Boeing CMMS system.  The needed data for
Boeing/Purchaser is: Job/Ticket Number, Confirmation of unit part number and
serial number, time call received, time technician arrived to service unit,
equipment elapsed time indicator reading (if

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Qty

 

Product Description

 

Unit Price
$US

 

Total Price
$US

 

 

 

applicable), summary description of problem/malfunction, summary description of
action(s) taken, identification of part(s) replaced (part number, name, serial
number, qty), time expended awaiting parts, time work order complete.  This data
is to be provided within thirty (30) days of work order completion. Reports will
be submitted in InVision’s format.

 

 

 

 

 

 

 

Reports can include real-time or batch data sharing, depending on Purchaser’s
and Boeing’s software (InVision uses Clientele software).  Purchaser to bear the
costs to implement the data sharing functions on Purchaser’s and Boeing’s
software.  The data will be used to develop targets for availability,
reliability and maintainability to be incorporated in future agreements.

 

 

 

 

 

 

 

•    Sustaining Engineering.  InVision will perform sustaining engineering to
develop software upgrades for maintenance and “bug fixes.”  New features and new
hardware are not part of this Agreement.  (See paragraph SC-5(b)).

 

 

 

 

 

 

 

•     Non-Competition.  [***].

 

 

 

 

 

 

 

[***]  The foregoing notwithstanding, it is expressly understood and agreed
between the parties that Purchaser, through its employees, agents and
subcontractors, may continue to fulfill their obligations under contract with
the TSA or subcontract (direct or indirect) with Boeing for the installation and
maintenance of competing EDS products.

 

 

 

 

 

 

 

Purchaser will develop, implement, maintain and use commercially appropriate
administrative, technical and physical safeguards, to preserve the integrity and
confidentiality of and to prevent non-permitted or violating use or disclosure
of InVision Confidential Information received by Purchaser.

 

 

 

 

 

 

 

Purchaser agrees that in the event of a breach or threatened breach of the terms
of this Agreement, InVision shall be entitled to an injunction in addition to
any other legal or equitable relief including money damages.  The parties
acknowledge that InVision Confidential Information is valuable and unique and
that disclosure in violation of this Agreement will result in irreparable injury
to InVision.

 

 

 

 

 

 

 

Confidentiality Exclusion:  Notwithstanding the foregoing, the parties hereby
agree that Purchaser may be required under it’s upper tier agreement to provide
and /or disclose InVision’s Confidential Information to Siemens Dematic, Boeing
and/or TSA.  The parties further agree that such disclosure and/or release of
Confidential Information shall not be deemed a violation of this Agreement
provided such disclosure is made only to the extent as required by Purchaser’s
upper tier agreement and Purchaser provides InVision with written notice of such
disclosure of Confidential Information.

 

 

 

 

 

 

 

•

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Qty

 

Product Description

 

Unit Price
$US

 

Total Price
$US

 

 

 

•    Parts Logistics.  During the first year of the Agreement, InVision will
manage all parts logistics and will disclose to Purchaser Confidential
Information related to parts usage.  InVision shall have the right to delete the
management of parts logistics beginning on January 1, 2004.  The price to
Purchaser for the Comprehensive Support Plan each year beginning in 2004 will be
reduced as a result of InVision not purchasing, storing and delivering the
parts, as mutually agreed by InVision and the Purchaser before each year.

 

 

 

 

 

 

 

Total Price

 

 

 

Approximately

 

 

 

(Total price shown for the first year is an estimate based on comprehensive
support plan with extended hours for all previously deployed systems plus
extended hours on all warranty systems.  Total price shown for future years is
an estimate based on comprehensive support plan with extended hours for all
systems.  Actual prices will be based on the number of units actually deployed.)

 

 

 

$[***] First
Year,
$[***] plus
price
escalation in
Future Years

 

 

This Agreement between InVision Technologies, Inc. (“InVision”) and the
Purchaser named above (the “Purchaser”) consists of this Support and Maintenance
Agreement, the attached Standard Conditions and General Conditions and the
attached Exhibits (“this Agreement”).  This Agreement is the entire and
integrated agreement between the parties, reflects the entire understanding of
matters related hereto and supersedes all prior negotiations, representations
and agreements, whether written or oral.

 

 


AGREED AND ACCEPTED BY:


 


 


INVISION TECHNOLOGIES, INC.


PURCHASER:  SIEMENS EXPLOSIVE-DETECTION FIELD SERVICES, LLC.


 


 


 


 

By:

/s/ David Pillor

 

By:

/s/ Noe G. Bermudez

 

Title:

SVP

 

Title:

Associate Counsel

 

Date:

24 Jan 03

 

Date:

January 24, 2003

 

 

4

--------------------------------------------------------------------------------


 

STANDARD CONDITIONS
(Support and Maintenance)

 

SC-1       Order of Precedence.  Unless otherwise provided in this Agreement, in
case of conflicts between provisions of this Agreement,

a)     the Standard Conditions shall prevail over the General Conditions;

b)    the Support and Maintenance Agreement shall prevail over the Standard
Conditions; and

c)     duly executed addenda (if any) shall prevail over the Support and
Maintenance Agreement.

 

SC-2       Covered Products.  This Agreement applies to all InVision CTX series
explosive detection systems that are owned or operated by the TSA (“the
Products”).  InVision has listed in Exhibit 2 the serial numbers and locations
of the Products known to InVision at the date of this Agreement.  InVision and
Purchaser shall notify each other and modify this Agreement, using the form of
the Modification attached to this Agreement, of any addition to or change in the
location of covered Products.  Any resale or removal to a new location without
written notification to and consent by InVision may result in the automatic
termination of coverage for that particular system.

 

SC-3       Term.  InVision’s maintenance and repair obligations under this
Agreement will commence on the Beginning Date stated in the Support and
Maintenance Agreement, and will continue for the Length of Term stated in the
Support and Maintenance Agreement.

 

SC-4       Maintenance and Parts.  As used in this Agreement, maintenance,
service and parts are defined as follows:

 

a)     “Operator Maintenance” means items that are maintained by the Operator
per InVision’s Operator Training Manual.  Operator Maintenance includes daily
system checks using software tools, and daily and weekly visual inspections, per
InVision’s published maintenance schedule, which is subject to change.  Operator
Maintenance also includes system re-starts and fault re-sets using software
tools.

 

b)    “Preventive Maintenance” means items that are performed monthly or
quarterly per InVision’s published maintenance schedule.  Preventive Maintenance
includes mechanical, electrical and software checks, testing and minor
adjustments to ensure continued operation within InVision’s design
specifications.  Monthly maintenance includes the inspection, cleaning and
adjustment of items subject to wear.  Quarterly maintenance includes the
inspection of major systems.  InVision’s preventive maintenance schedules are
subject to change without notice.

 

c)     “Response Maintenance” means the first response to an Operator’s request
for assistance or repair.  Response Maintenance includes correcting basic
problems such as jammed bags, blocked sensors and software glitches, and
identifying the need for repairs.  Response Maintenance also includes
adjustments and replacement of parts subject to normal wear, diagnosis and
replacement of fuses and lamps, and diagnosis using soft key accessible menus
and modem remote diagnostic support.

 

d)    “Remedial Service” means service beyond Response Maintenance.  Remedial
Service includes diagnosis using the keyboard and diagnostics software,
adjustment of gear ratio, belt tension and standby filament current, and
replacement of major assemblies.  Remedial Service also includes the repair of
any defective part, or the removal of a defective part and installation of a
replacement part.  Remedial Service includes testing, calibration and adjustment
of the Products as necessitated by a repair or replacement.

 

e)     “Defective Part” means any part that InVision determines is not
functioning per specifications and is not repairable.  Defective part does not
include any consumable.

 

5

--------------------------------------------------------------------------------


 

f)     “Consumable” means any part that is consumed or subject to wear during
normal operation, including air filters, conveyor belts, LPA side belts, leaded
curtains and recording media (data cartridges). “Consumable” does not include
printer supplies (ink cartridges, paper, etc.).

 

SC-5       Scope of Support Plan.  During the term of this Agreement, InVision
will provide the support as defined below:

 

a)     InVision will provide unlimited telephone technical support and modem
remote system diagnostic support.

 

b)    InVision will perform software upgrades for maintenance and “bug fixes.” 
Upgrades for new features or which require hardware modifications are not
included in this Agreement.

 

c)     InVision will not perform Operator Maintenance.

 

d)    Unless otherwise stated in this Agreement, InVision’s covered hours are
0800 to 1700 (8:00 a.m. to 5:00 p.m.), Monday through Friday, local time, except
for local holidays as stated in Exhibit 1.  All other hours and all local
holidays are other hours.

 

e)     The Key Performance Metrics are: 

 

KPM No

 

KPM TITLE

 

Description

 

How it is Measured

 

Acceptable
Standard

KPM 1

 

Operational availability

 

Length of time deployed EDS are operational

 

Percentage of time EDS are unserviceable on a monthly basis

 

[***]%

 

 

 

 

 

 

 

 

 

KPM 2

 

Mean Time To Repair an EDS Defect

 

Length of time taken to repair EDS defect

 

Calculate monthly mean time to repair defects

 

[***] hours

 

 

 

 

 

 

 

 

 

KPM 3

 

Mean Time Between Failures of EDS

 

Length of time between EDS failures

 

Calculate monthly mean time between failures

 

[***] hours of operation No increase

 

The calculation of the time EDS are unserviceable shall not include baggage
handling system downtime, operator misuse and other causes of system downtime
that are beyond InVision’s control.  The calculation of mean time to repair
shall not include the time waiting for parts if InVision parts logistics has
been deleted from this Agreement.

 

f)     InVision’s billable rate as of the date of this Agreement is as stated in
Exhibit 1.  InVision’s billable rate is subject to an increase for each
subsequent year based on the cost escalation formula stated in the Special
Conditions of the Support and Maintenance Agreement.

 

g)    Under the “Comprehensive Support Plan” with “Extended Hours Support,”

1)     InVision will perform all Response Maintenance 24 hours per day, 7 days
per week.

2)     InVision will perform all Preventive Maintenance during off-peak hours or
other mutually agreed hours as determined locally.

3)     InVision will perform all Remedial Service 24 hours per day 7 days per
week.

4)     Unless InVision has deleted the management of parts logistics, InVision
will provide a replacement for any Defective Part and authorize return of the
Defective Part.  The replacement part may be a new part or a rebuilt part.

5)     Unless InVision has deleted the management of parts logistics, InVision
will supply Consumables as needed during scheduled maintenance.  Printer
supplies are not the responsibility of InVision.

 

6

--------------------------------------------------------------------------------


 

6)     InVision will perform support necessary to meet the acceptable standards
of the Key Performance Metrics.

 

SC-6       Excluded Services.

 

a)     Exclusions.  InVision shall have no obligation to perform maintenance or
remedial service, or to provide replacement parts, in connection with:

1)     repairs or maintenance of electrical work external to the Products or of
accessories, attachments, supplies, or other devices not furnished by InVision;

2)     damage or failure caused by any intentional or negligent act by
Purchaser’s and/or owner’s employees, agents or invitees or by any other party
not under InVision’s control;

3)     damage or failure caused by attempts to repair or service the Products by
persons other than InVision employees or agents without InVision’s prior written
consent

4)     damage or failure caused by the misuse of the Products including but not
limited to the use of accessories, attachments, supplies, or other devices not
provided by InVision or the use of the Products for any application or in any
manner not specified by InVision; or

5)     damage or failure caused by electrical conditions external to the
Products including power failures and power surges.

 

b)    Notwithstanding the foregoing exclusions, at Purchaser’s request InVision
will provide replacement parts for the foregoing excluded causes at InVision’s
standard prices, plus freight and taxes. InVision will perform service in
connection with the foregoing excluded causes at InVision’s billable rate.

 

SC-7       Warranty.

 

a)     All maintenance and remedial service performed by InVision under this
Agreement will be done in accordance with  InVision’s specifications.

 

b)    Limited Warranty.  InVision warrants that (1) the maintenance and remedial
services provided under this Agreement will be performed in accordance with
InVision’s specifications, and (2) for a period of thirty (30) days after the
expiration or other termination of this Agreement any replacement parts provided
by InVision under this Agreement will be free from defects in materials and
workmanship.

 

c)     Exclusive Remedy.  If the maintenance or remedial service provided by
InVision are not as warranted above, InVision will, at Purchaser’s request,
repeat such services to the extent such defective services have an adverse
impact upon the condition or usability of the Products.  If any replacement part
provided under this Agreement is defective in material or workmanship within
thirty (30) days of the expiration or other termination of this Agreement,
InVision will repair or replace it on the same terms as the original replacement
in accordance with Standard Conditions SC-4 and SC-5.  THE REMEDY PROVIDED
HEREIN IS THE SOLE AND EXCLUSIVE REMEDY OF PURCHASER FOR ANY BREACH OF THE
LIMITED WARRANTY PROVIDED ABOVE.

 

d)    Disclaimer.  THERE ARE NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
TITLE, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
WHICH EXTEND BEYOND THE EXPRESS WARRANTIES STATED IN THIS AGREEMENT.

 

SC-8               Limitation of Liability.  InVision’s total liability under
this Agreement shall be limited to general money damages in an amount not to
exceed in the aggregate the value of this Agreement. This limitation of
liability will apply regardless of the form of action, whether in contract or
tort (including negligence) or based on a warranty.

 

SC-9               Payment.

 

a)     Payment Terms.  Purchaser shall pay the Total Price stated in the Support
and Maintenance Agreement, plus Taxes (in accordance with General Conditions
GC-3 Taxes and Duties), according to the

 

7

--------------------------------------------------------------------------------


 

terms stated in the Support and Maintenance Agreement.  Credit terms are
available upon InVision’s approval.  Purchaser shall pay the price for any
parts, maintenance or services that are not included in the Total Price, plus
Taxes, within thirty days of receipt of an invoice therefor.  Any extension of
payment period shall require prior written approval of InVision.  Payments that
are thirty (30) days or more past due shall bear interest at the rate for late
payments of US government contracts .

 

b)     Payment Method.  All payments required by this Agreement shall be made in
United States dollars.  Purchaser shall, at its sole expense, institute and
complete any necessary currency exchange transactions or government proceedings
for payment in United States dollars.  Payment shall be by cash, wire transfer
or other same-day available funds.  Upon InVision’s approval, payment may be
made by check, on credit terms or by sight draft against an irrevocable letter
of credit.

 

SC-10            Insurance.  During the Term of this Agreement, InVision will
maintain insurance as listed in Exhibit 3.

 

SC-11            Termination.

Notwithstanding anything else contained herein, this Agreement may be
terminated:

a)     By InVision upon Purchaser’s failure to pay InVision beyond 90 days when
payment is due to InVision hereunder, or

b)    By either party due to the other party’s bankruptcy, insolvency or
receivership, or

c)     By Purchaser upon the termination of Purchaser’s contract with Boeing
and/or the TSA for the convenience of the government or for default, subject to
the FAR provisions stated in Exhibit 4, or

 

d)    By Purchaser if InVision is terminated for default under the provisions of
this Agreement as determined by TSA or becomes an unacceptable service provider
as determined by TSA or is barred from governmental projects by any governmental
body or agency.

 

8

--------------------------------------------------------------------------------


 

GENERAL CONDITIONS
(Sales and Support)

 

GC-1           Acceptance of Agreement.  This Agreement shall become a valid
binding contract when executed by a duly authorized representative of each
party.

 

GC-2           Rejection of Other Terms.  This Agreement and the terms specified
herein shall control over any conflicting provisions of any Purchaser purchase
order, release, acceptance or other business form, and all such conflicting
terms are expressly rejected by InVision and waived by Purchaser.

 

GC-3           Taxes and Duties. Unless stated otherwise in this Agreement,
prices do not include any excise, sales, transfer, use, value-added or like
taxes, and any other duties, tariffs, assessments or government impositions of
any nature whatsoever which are levied or based upon the payments made hereunder
or arise in connection with the Agreement (“Taxes”).  Taxes do not include any
taxes on the net profits of InVision.  InVision will add such Taxes to the price
and Purchaser will reimburse InVision for such Taxes in accordance with the
Payment terms, or within ten (10) days of InVision’s payment thereof if such
Taxes are levied or collected after final payment.

 

GC-4           Proprietary Information.

 

a)        Definitions. For purposes of this Agreement, “Confidential
Information” means all information received from InVision, in whatever form
transmitted, relating to the automated explosive detection system’s (EDS)
business plans, operations, design, training, systems and products, whether
currently manufactured or in development which is identified as being
confidential or proprietary in nature or would reasonably be considered
confidential or proprietary by its nature or would give or increase the
advantage of InVision’s competitors over InVision or diminish InVision’s
advantage over its competitors.  InVision identifies and Purchaser acknowledges
that InVision’s data related to KPMs and parts logistics are proprietary and
Confidential Information under this Agreement.

 

b)        Exceptions.   Confidential Information shall not include any
information of InVision that: (i) is already known to Purchaser at the time of
its disclosure; (ii) is or becomes publicly known through no wrongful act of
Purchaser; (iii) is received from a third party with the right to disclose it
and who provides it without restriction as to use or disclosure; (iv) is
lawfully required to be disclosed, provided that, before making such of
disclosure, Purchaser shall Immediately give InVision written notice and
cooperate with InVision to assure confidential           handling of such
information.

 

c)        Ownership, Return and Destruction.  All Confidential Information, in
whatever form, including conceptual ideas presented during any discussions
between the parties, shall be and remain property of InVision. All tangible and
electronic Confidential Information shall be returned to InVision promptly
following the expiration or termination of this Agreement or during the term of
this Agreement promptly upon written request and shall not be retained in any
form by Purchaser.  Purchaser understands that its right to possess and use the
Confidential Information is contingent upon Purchaser’s complying with the terms
of this Agreement.  Purchaser agrees that the materials are not to be reproduced
and copied for any reason without the prior written consent of InVision.

 

d)        Term and Use.  During the term of this Agreement, and for a period of
three (3) years thereafter, Purchaser shall not disclose any Confidential
Information to any person or entity, except employees of Purchsaer who have a
need to know and who have been informed of Purchaser’s obligations under this
Agreement. Purchaser understands that the Confidential Information is for use
only by employees, specifically will not be revealed, shown, or in any manner,
disclosed to employees or representatives of InVision’s competitors in the EDS
industry.  Purchaser guarantees the Confidential Information shall not be given
or sold to any person or entity outside Purchaser’s organization and that the
Confidential Information will not be used for the manufacture of the items for
which the Confidential

 

9

--------------------------------------------------------------------------------


 

Information has been provided.Purchaser shall use the same degree of care to
avoid disclosure of Confidential Information as Purchaser uses for its own
confidential information.

 

e)        Specific Proprietary Materials.  Purchaser will obtain from InVision
data related to KPMs and parts logistics, and other items listed and information
identified as Confidential Information (as listed on Exhibit A) under this
Agreement.

 

f)         Remedies.  Purchaser agrees that in the event of a breach or
threatened breach of the terms of Section GC-4 of this Agreement, InVision shall
be entitled to an injunction in addition to any other legal or equitable relief
including money damages. The parties acknowledge that Confidential Information
is valuable and unique and that disclosure will result in irreparable injury to
InVision.

 

g)        This Agreement and the disclosure and receipt of Confidential
Information do not confer any right in the Confidential Information, by license
or otherwise.

 

GC-5           Legend Retention.  Purchaser will not remove or destroy any
copyright, logo, trademark, trade name, proprietary markings or confidentiality
legends placed on or in the Products, any containers, related materials or
documentation.  Purchaser will comply with instructions placed on in the
Products, any containers, related materials or documentation.

 

GC-6           Export.  Purchaser acknowledges that the Products, including the
Threat Resolution Protocol, are subject to restrictions on export. Purchaser
will fully comply with the relevant export administration and control laws and
regulations of the United States of America and applicable foreign countries to
ensure that the Products are not directly or indirectly exported in violation of
the United States law or imported in violation of the applicable foreign law.

 

GC-7           Permits.  InVision will not obtain and pay for all permits for
the importation, installation and operation of the Products and any parts for
the Products.

 

GC-8           Software Restrictions.   Purchaser receives no license to the
software portion of the Products.  Purchaser shall not reproduce, decompile or
disassemble all or any portion of the software portion of the Products or
sub-license, distribute or disclose all or any portion of the software to any
third party without InVision’s express prior written consent.

 

GC-9           Disputes.

 

a)        Good Faith Negotiations.  If any dispute arises under this Agreement,
the aggrieved party shall give written notice of the dispute to the other
party.  The parties shall seek to resolve the dispute by promptly negotiating
with each other in good faith.  The negotiation shall be conducted by
representatives authorized to bind the respective party by his or her decisions.

 

b)        Binding Arbitration.  If the parties do not reach a solution within a
period of 60 days pursuant to GC-9(a), then, upon notice by either party to the
other, all disputes, claims, questions, or differences except disputes with
respect to Confidential Information shall be finally settled by binding
arbitration administered by the American Arbitration Association in accordance
with the provisions of its Commercial Arbitration Rules.  The parties agree that
(i) claims under $1 million, exclusive of interest and attorneys’ fees, shall be
heard and determined by one arbitrator selected by the American Arbitration
Association, and (ii) claims of $1 million or more, exclusive of interest and
attorneys’ fees, shall be heard and determined by three arbitrators selected as
follows: within 15 days after the commencement of arbitration, each party shall
select one person to act as arbitrator and the two selected shall select a third
arbitrator within 10 days of their appointment. If the arbitrators selected by
the parties are unable or fail to agree upon the third arbitrator, the third
arbitrator shall be selected by the American Arbitration Association.

 

c)        Prior to the commencement of hearings, each of the arbitrators
appointed shall provide an oath or undertaking of impartiality.

 

10

--------------------------------------------------------------------------------


 

d)        Judgment on the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof.

 

e)        Unless otherwise agreed to in writing the Parties shall continue
performance during the resolution of a dispute under this Section.

 

f)         Legal Fees.  In any dispute arising out of this Agreement, the
prevailing party shall be entitled to its reasonable attorneys’ fees and costs,
including expert witness fees.

 

g)        Equitable Relief.  Neither party shall be precluded hereby from
securing equitable remedies in courts of any jurisdiction, including, but not
limited to, temporary restraining orders and preliminary injunctions to protect
its rights and interests but such remedies shall not be sought as a means to
avoid or stay mediation or arbitration.

 

GC-10         Exclusion of Damages.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES, INCLUDING COMMERCIAL LOSS, LOSS OF USE, LOST REVENUES, LOST
SAVINGS, OR LOST PROFITS, EVEN IF EITHER PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  THE PARTIES EXPRESSLY AGREE THAT THE PRODUCTS ARE
NOT CONSUMER GOODS.

 

GC-11         Assignment.  Purchaser’s rights, duties and obligations arising
under this Agreement are not assignable or delegable without the prior written
consent of InVision.  Any attempt to assign or delegate any rights, duties or
obligations under this Agreement without such consent or notice will be null and
void.  Except as otherwise set forth above, the Agreement shall be binding upon
and inure to the benefit of the successors and assigns of the parties hereto.

 

GC-12         Waiver.  The failure of a party to exercise any right, power or
remedy under this Agreement shall not be deemed a waiver of such right, power or
remedy, and shall not modify the terms of this Agreement  or waive any similar
default.

 

GC-13         Enforceability.  If any provision of this Agreement is held to be
invalid or unenforceable, the remaining provisions shall remain in full force
and effect.  The parties agree to replace any invalid provision with a valid
provision that most closely approximates the intent and economic effect of the
invalid provision.

 

GC-14         Modification.  This Agreement can not be modified except by a
writing executed by a duly authorized representative of each party.  No
modification, amendment, addition to or waiver of any provision of this
Agreement shall be effective unless signed in writing by authorized
representatives of each party.

 

GC-15         Excused Performance.  InVision shall not be responsible for delays
or failures to perform caused by events beyond its reasonable control, including
without limitation acts of God, fire, floods, earthquakes or other natural
disasters, acts or omissions of civil or military authority, government orders,
labor disputes, strikes or other industrial disturbances, riots, wars, acts of
the public enemy, shortage of materials or embargoes.

 

GC-16         Governing Law.  THE AGREEMENT WILL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT APPLICATION OF ITS
CHOICE-OF-LAW PRINCIPLES.

 

GC-17         Headings.  Headings used in this Agreement are for reference
purposes only and shall not be considered to interpret this Agreement.

 

11

--------------------------------------------------------------------------------


 

GC-18         Notices.  All notices required under this Agreement shall be given
in writing to the party at the address stated in this Agreement, unless notice
of change shall have been given to the other party in accordance with this
provision.  Notice shall be deemed to have been given (a) upon receipt, if by
personal delivery, (b) when sent, if sent by confirmed telecopy, or (c)  five
(5) days after deposit in the mail, if sent by certified or registered mail,
with postage prepaid, and return receipt requested.

 

GC-19         Survival.  Upon the termination or expiration of this Agreement,
only those obligations which are still executory on both sides will be
discharged.  All other obligations and rights (including payment for goods and
services provided), and all remedies for prior breaches of this Agreement, shall
survive.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT 1

 


INVISION’S HOLIDAYS (INCLUDED IN OTHER HOURS, NOT IN COVERED HOURS) - US (WITH
DATES FOR YEAR 2003)

 

New Year’s Day

 

January 1

President’s Day

 

February 17

Memorial Day

 

May 26

Independence Day

 

July 4

Labor Day

 

September 1

Thanksgiving Day

 

November 27

Day following Thanksgiving

 

November 28

Christmas Day

 

December 25

 

 

InVision’s Covered Hours  (without Extended Hours)

 

Monday through Friday, 0800 to 1700 (8:00 a.m. to 5:00 p.m.)

All times are Local Time – per the time zone in which the Covered Product is
located.

 

 

InVision’s Billable Rates  (First Year)

 

Normal Hourly Rate:

 

US $[***] per hour

 

 

 

Premium Hourly Rate:

 

Weekdays before 0800 (8:00 a.m.) and after 1700 (5:00 p.m.)

US $[***] per hour

Weekends and Holidays

US $[***] per hour

 

13

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

COVERED PRODUCTS

 

NEED UPDATED LIST FROM INVISION

 

Initial Systems

 

Serial No.

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Added Systems

 

Serial No.

 

Location

 

Warranty Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

INSURANCE

 

InVision will maintain insurance covering its operations on an occurrence basis
as follows:

 

 

Limit Required

 

 

Worker’s Compensation

Statutory

 

 

Employer’s Liability

$[***]

 

 

Comprehensive General Liability Including:

 

Products/Completed Operations

 

Blanket Contractual

 

Personal Injury

 

Broad Form Property Damage

 

 

 

Bodily Injury

$[***]

Property Damage

$[***]

or Single Limit

$[***]

 

 

Automobile Liability

 

 

 

Bodily Injury

$[***]

Property Damage

$[***]

or Single Limit

$[***]

 

 

Excess Umbrella Liability

$[***]

 

 

Fidelity coverage insuring loss(es) due

 

To dishonest acts of InVision or its

 

Employees with the following limits

$[***]

 

Certificates showing that the above insurance coverages are in effect shall be
furnished to Purchaser.  Additional requirements regarding Insurance
Certificates are as follows:

 

a.               The name of the insured shown on certificate(s) must agree with
name of InVision.

 

b.              Certificate(s) must indicate the insurance provided is on an
occurrence basis and the coverage applies to location where Work is to be
performed.

 

c.               InVision’s broker will  endeavor to notify Purchaser not less
than 30 days before the effective date of any changes in the policy.

 

d.              Certificate(s) will name  Purchaser as additional insureds, with
appropriate cross liability endorsements added to policy.

 

e.               Certificate(s) in proper form must be in possession of
Purchaser not less than 10 days prior to starting the Work and shall remain in
effect during performance of the Work.  Purchaser has the right to reject any
certificate if it does not meet the requirements set forth in this Exhibit.

 

15

--------------------------------------------------------------------------------


 

f.                 The certificate will state that said insurance is primary
coverage and non-contributing with respect to the coverage afforded the
additional insureds.

 

g.              None of the requirements contained herein as to types, limits
and Purchaser’s approval of insurance coverage to be maintained by InVision is
intended to and shall not in any manner limit or qualify the liabilities and
obligations assumed by InVision under this Subcontract Agreement.

 

h.              Purchaser is not maintaining any insurance on behalf of InVision
covering loss or damage to any property of InVision.  Purchaser shall not be
liable or responsible for any loss or damage to the Work, except to the extent
that such loss or damage results directly from Purchaser’s negligence.  InVision
shall be responsible for the correction or restoration of any such loss or
damage to the Work resulting from performance by InVision, it’s employees,
agents or representative of the Work herein.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

FAR PROVISION REGARDING TERMINATION

 

12.403 Termination.

 

(a) General. The clause at 52.212-4 permits the Government to terminate a
contract for commercial items either for the convenience of the Government or
for cause. However, the paragraphs in 52.212-4 entitled “Termination for the
Government’s Convenience” and “Termination for Cause” contain concepts which
differ from those contained in the termination clauses prescribed in Part 49.
Consequently, the requirements of Part 49 do not apply when terminating
contracts for commercial items and contracting officers shall follow the
procedures in this section. Contracting officers may continue to use Part 49 as
guidance to the extent that Part 49 does not conflict with this section and the
language of the termination paragraphs in 52.212-4.

(b) Policy. The contracting officer should exercise the Government’s right to
terminate a contract for commercial items either for convenience or for cause
only when such a termination would be in the best interests of the Government.
The contracting officer should consult with counsel prior to terminating for
cause.

(c) Termination for cause.

(1) The paragraph in 52.212-4 entitled “Excusable Delay” requires contractors
notify the contracting officer as soon as possible after commencement of any
excusable delay. In most situations, this requirement should eliminate the need
for a show cause notice prior to terminating a contract. The contracting officer
shall send a cure notice prior to terminating a contract for a reason other than
late delivery.

(2) The Government’s rights after a termination for cause shall include all the
remedies available to any buyer in the marketplace. The Government’s preferred
remedy will be to acquire similar items from another contractor and to charge
the defaulted contractor with any excess reprocurement costs together with any
incidental or consequential damages incurred because of the termination.

(3) When a termination for cause is appropriate, the contracting officer shall
send the contractor a written notification regarding the termination. At a
minimum, this notification shall—

(i) Indicate the contract is terminated for cause;

(ii) Specify the reasons for the termination;

(iii) Indicate which remedies the Government intends to seek or provide a date
by which the Government will inform the contractor of the remedy; and

(iv) State that the notice constitutes a final decision of the contracting
officer and that the contractor has the right to appeal under the Disputes
clause (see 33.211).

(d) Termination for the Government’s convenience.

(1) When the contracting officer terminates a contract for commercial items for
the Government’s convenience, the contractor shall be paid—

(i) The percentage of the contract price reflecting the percentage of the work
performed prior to the notice of the termination, and

(ii) Any charges the contractor can demonstrate directly resulted from the
termination. The contractor may demonstrate such charges using its standard
record keeping system and is not required to comply with the cost accounting
standards or the contract cost principles in Part 31. The Government does not
have any right to audit the contractor’s records solely because of the
termination for convenience.

(2) Generally, the parties should mutually agree upon the requirements of the
termination proposal. The parties must balance the Government’s need to obtain
sufficient documentation to support payment to the contractor against the goal
of having a simple and expeditious settlement.

 

17

--------------------------------------------------------------------------------


 

MODIFICATION NO.   

To Support and Maintenance Agreement No.  SMA-021119-G

 

Revise Exhibit 2, Covered Systems, to:

 

Add Serial No(s).              at Site                   with a Warranty
Expiration Date of            .

 

This system is added at the first year unit price of  $             / year.

 

All other provisions of the Agreement remain unmodified.

 

 


AGREED AND ACCEPTED BY:


 


INVISION TECHNOLOGIES, INC.


PURCHASER:  SIEMENS EXPLOSIVE-DETECTION
FIELD SERVICES, LLC.


 


 

By:

 

 

By:

 

 

Title:

 

 

Title:

 

 

Date:

 

 

Date:

 

 

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 

Specific Proprietary Materials Identified as Confidential Information

 

1)     The data needed to populate the Boeing CMMS system for Boeing and
Purchaser to track the Key Performance Metrics (KPM’s):

 

a)

 

Job/Ticket Number

b)

 

Confirmation of unit part number and serial number

c)

 

Time called received

d)

 

Time technician arrived to service unit

e)

 

Equipment elapsed time indicator reading (if applicable0

f)

 

Summary description of problem/malfunction

g)

 

Summary description of action(s) taken

h)

 

Identification of part(s) replaced (part number, name, serial number, quantity)

i)

 

Time expended awaiting parts

j)

 

Time work order complete

 

 

 

2)     Calculations, summaries and other information derived from the data
listed in Item 1, including but not limited to:

a)

 

Operational availability of InVision EDS

b)

 

Mean Time To Repair an InVision EDS Defect

c)

 

Mean Time Between Failures of InVision EDS

 

--------------------------------------------------------------------------------

***Confidential treatment requested.

 

19

--------------------------------------------------------------------------------